Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Dependent claims 8-13 are directed to fault-tolerant message distribution unit (FTMDU) and dependent claims 14-16 are directed to distributed real-time system, all to implement the parent claim 1’s method. Hence, these claims are considered to be intended use.

Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to explicitly describe all features of this independent claim, namely a method, comprising: 
providing a fault-tolerant global time and for the fault-tolerant transport of time-controlled messages in a distributed real-time computer system which comprises external computers (210, 220, 230, 240, 250, 260) and a fault-tolerant message distribution unit (100), FTMDU, 
wherein each external computer can be an external sender and/or an external receiver of messages comprising time-controlled messages, 
wherein the FTMDU comprises at least four components (110, 120, 130, 140) comprising a first component (110), a second component (120), a third component (130), and a fourth component (140), 
wherein each of the four components (110, 120, 130, 140) is connected to the other three components of the FTMDU via two or at least two independent communication paths, 
wherein these four components (110, 120, 130, 140), after a power-up of the FTMDU, establish a fault-tolerant global time by means of internal synchronization messages (191) and maintain this global time while the FTMDU is operating, 
wherein the four components (110, 120, 130, 140) supply the global time to the external computers (210, 220, 230, 240, 250, 260) by means of periodic external synchronization messages (192), 
wherein the external computers each set their local clock to the received global time, 
wherein each external sender of a time-controlled message transmits two message copies of the message to be sent via two different communication channels to two different components of the FTMDU at periodic sending times defined a priori in timetables, expressed in global time, 
wherein these two message copies are delivered within the FTMDU via two independent communication paths to those two components of the FTMDU which are connected to an external receiver of the message via communication channels, 
wherein the external receiver verifies the validity of the incoming message copy and accepts the valid message copy that arrived first and discards the second, subsequently arriving message copy.
The closest prior art, Wu (US 2004/0088597) describing redundant clock synthesizers being provided using multiple clock boards (para. 5). Each of the clock boards may include detection circuitry for detecting the presence of a clock signal which is provided to the computer system. One clock board may act as a primary clock board, with one or more clock boards acting as secondary clock boards. If the primary clock board fails, one of the secondary clock boards may detect this failure and take over as the primary clock board, Xun (US 2017/0063985) escribing a source node providing other nodes a global time for their local clock synchronization (fig. 1), and the IDS-provide prior art Poledna (US 2017/0111140) describing periodic fault-tolerant transmission of real-time data in distributed computer system, where, in combination, fail to render all features in independent claim 1, especially the underscored limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kopetz (US2016/0380858) describing global time provision by distributed real-time computer system and data packets transmission (abstract), Polendna (US 2016/0380858) and (US 2017/0111140) each describing fail-silent(safe) behavior of a distributed real-time computer system (title), Rajapakse (US 2013/0031217) describing synchronous media rendering across media devices (fig. 2),
Fang (US 2017/0338938) describing provision of global clock to remote terminals (fig. 1 & 4), Al-Shaikhi (US 2019/0166567) describing all nodes in network used same virtual clock (abstract), Chall (US 9,429,983) describing system clock distribution in a distributed computing environment (title), and Arumugham (US 2012/0117415) describing clock signal s from redundant clock source for processing modules to use (abstract & fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469